Title: From George Washington to Samuel Washington, 14 June 1755
From: Washington, George
To: Washington, Samuel



[Martin’s Plantation, Md., 14 June 1755]
To Mr Saml WashingtonStafford CtyDear Saml Brother,

I receivd Your’s Letter of the 27th of May, and assure you that nothing is more agreeable to me than to ⟨erasure⟩ havge our Deep run Tract of land divided; nor nothg is more agreeable satisfactory than for my Brothr Jno. to act on my behalf, whose conduct in the affair I shall abide by; so that you You will therefore have nothing now more to do but than consult with him abt the time, and endeavour to get it done upon as cheap terms as possible.
I am excessively hurried, therefore have not time to be particular

in informing you of the occurrances that have or may happend, or are likely to happen; we have got thus far, and shall continue onto Fort Duquisne; where, I hope the dispute will soon be decided, and then I shall be able to give you a more particular acct. Pray make my Compts to my Sister & to Colo. Champes Family. I am Dr Saml yr &ca
Camp at George’s Creek 14th June 1755

P.S. I have been able to procure Townshend Washington a Commission to be assistant Comy with pay of 5/. Sterg per Day also Anthony Strother a pair of Colours in Colo. Dunbar’s Regiment.

